EXHIBIT 10.2



Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.



AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE OF PAGES
1
6
2. AMENDMENT/MODIFICATION NO.
0001
3. EFFECTIVE DATE
See Block 16C
 
4. REQUISITION/PURCHASE NO.
 
5. PROJECT NO. (If applicable)
 
6. ISSUED BY CODE
ASPR-BARDA
7. ADMINISTERED BY (If other than Item 6) CODE
ASPR-BARDA
ASPR-BARDA
200 Independence Ave., S.S.
Room 640-G
Washington, DC 20201
ASPR-BARDA
200 Independence Ave., S.S.
Room 638-G
Washington, DC 20201
8. NAME AND ADDRESS OF CONTRACTOR (No., Street, county, State and ZIP Code)
 
(x)
9A. AMENDMENT OF SOLICITATION NO.
 
EMERGENT PRODUCT DEVELOPMENT GAITHERSBURG INC.
EMERGENT PRODUCT DEVELOPMENT GAITHE
300 PROFESSIONAL DR # 100
GAITHERSBURG MD 208793419
     
9B. DATED (SEE ITEM 11)
   
x
10A. MODIFICATION OF CONTRACT/ORDER NO.
HHSO100201600030C
 
10B. DATED (SEE ITEM 13)
CODE    1365869
FACILITY CODE
 
09/30/2016
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
□ The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers                     □ is extended, □ is
not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods: 
(a) By completing Items 8 and 15, and returning ____ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or  (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
See Schedule
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.  IT MODIFIES
THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK ONE
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
   
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc) SET FORTH IN
ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 

X
D. OTHER (Specify type of modification and authority)
FAR 52.243-2 Changes – Cost Reimbursement
E. IMPORTANT:  Contractor   □ is not, ⊠ is required to sign this document and
return     2    copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Tax ID Number: [**]
DUNS Number: [**]
The purpose of this modification is to modify ARTICLES B.2 BASE PERIOD, B.3.
OPTION PRICES, B.5. ADVANCE UNDERSTANDINGS, and SECTION 1 - CONTRACT CLAUSES.
 
Funds Obligated Prior to this Modification: $198,705,042
Funds Obligated with Mod #1: $0
Total Funds Obligated to Date: $198,705,042
 
Expiration Date: September 29,2021
Period of Performance: 09/30/2016 to 09/29/2021
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
 
16A. NAME OF CONTRACTING OFFICER
CHRISTOPHER SCOTT
15B. CONTRACTOR/OFFEROR
 
 
  
(Signature of person authorized to sign)
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
By
 
  
(Signature of Contracting Officer)
16C. DATE SIGNED

NSN 7540-01-152-8070 STANDARD FORM 30 (Rev. 10-83)
Previous edition unusable Prescribed by GSA
FAR (48 CFR) 53.243

--------------------------------------------------------------------------------



ARTICLE B.2. BASE PERIOD is hereby modified as follows:


CLIN
Period of
Performance
Supplies/ Services
 
Total Est. Cost
   
Fixed Fee
(7%)
   
Total Cost Plus
Fixed Fee
 
 
COST REIMBURSEMENT
                 
0001 (Base)
09/30/2016 –
09/29/2021
Licensure, approval, and clearance of product through the FDA
   
[
**]
   
[
**]
   
[
**]
 
FIRM FIXED PRICE
                       
CLIN
Period of
Performance
Supplies/ Services
 
Units (# of
Doses)
   
Unit Price ($)
   
Total ($)
 
0002
(Base)
09/30/2016 –
09/29/2021
Initial Purchase, Storage, and
Delivery of Product
   
3,000,000
     
[
**]
   
[
**]
Total
CLINS
1&2
09/30/2016 –
09/29/2021
See Above Descriptions
                 
$198,705,042
(Funded)
 

[**]


ARTICLE B.3. OPTION PRICES is hereby modified as follows:


CLIN
Period of
Performance
Supplies/ Services
Total Est. Cost
Fixed Fee
Total Cost
Plus Fixed
Fee ($)
   
 
COST REIMBURSEMENT
     
0001A
(Option
Quantity)
[**]
Phase II [**] Study or
studies required by the FDA [**]
[**]
[**]
[**]
CLIN
Period of
Performance
Supplies/ Services
Total Est. Cost
Fixed Fee
Total Cost
Plus Fixed
Fee ($)
   
 
FIXED PRICE
     
0003
(Option
Quantity)
[**]
Phase IV post marketing
commitments /Requirements (This is an option that may or may not be exercised
during the base period as determined by the need and as established by the FDA)
N/A
N/A
[**]
 
CLIN
Period of
Performance
Supplies/ Services
Units (# of
Product)
FY 2018
Unit Price
($)
Total ($)
0004A
(Option
Quantity)
[**]
Additional Surge Capacity (EUA)
 
 
7,500,000 to
[**]
[**]
[**]

--------------------------------------------------------------------------------





0004B
(Option
Quantity)
[**]
Additional Surge Capacity
(Licensure)
7,500,000 to
[**]
[**]
[**]
0004C
(Option
Quantity)
[**]
Additional Surge Capacity (EUA)
[**]
[**]
[**]
0004D
(Option
Quantity)
[**]
Additional Surge Capacity
(Licensure)
[**]
[**]
[**]
0004E
(Option
Quantity)
[**]
Additional Surge Capacity (EUA)
[**]
[**]
[**]
0004F
(Option
Quantity)
[**]
Additional Surge Capacity
(Licensure)
[**]
[**]
[**]
0004G
(Option
Quantity)
[**]
Additional Surge Capacity (EUA)
[**]
[**]
[**]
0004H
(Option
Quantity)
[**]
Additional Surge Capacity
(Licensure)
[**]
[**]
[**]



[**]


ARTICLE B.5. ADVANCE UNDERSTANDINGS is hereby modified as follows:


h. Option CLINS


If procurement for CLIN 4 occurs after FY 2018, the following chart illustrates
the dose prices to be used:


Units (# of Doses)
FY 2019 Unit
Price ($)
FY 2020 Unit
Price ($)
FY 2021 Unit
Price ($)
7,500,000 to
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]



[**]

--------------------------------------------------------------------------------



The USG reserves the right to re-negotiate the option CLINS based on
availability of funds and feedback received from the FDA.




SECTION I - CONTRACT CLAUSES


ARTICLE I.1. FAR 52.252-2, CLAUSES INCORPORATED BY REFERENCE (FEBRUARY
1998)
is hereby modified to add FAR 52.219-9 as follows:



This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text. Upon request, the
Contracting Officer will make their full text available. Also, the full text of
a clause may be accessed electronically at these addresses:
https://www.acquisition.gov/FAR/ . HHSAR Clauses at:
http://www.hhs.gov/policies/hhsar/subpart352.html .


General Clauses for Cost-Reimbursement/Fixed Price Research and Development
Contract


(1) FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES:




Reg
Clause
Date
Clause Title
FAR
52.202-1
Nov 2013
Definitions
FAR
52.203-3
Apr 1984
Gratuities
FAR
52.203-5
May 2014
Covenant Against Contingent Fees
FAR
52.203-6
Sep 2006
Restrictions on Subcontractor Sales to the Government
FAR
52.203-7
May 2014
Anti-Kickback Procedures
FAR
52.203-8
May 2014
Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
FAR
52.203-10
May 2014
Price or Fee Adjustment for Illegal or Improper Activity
FAR
52.203-12
Oct 2010
Limitation on Payments to Influence Certain Federal Transactions
FAR
52.203-13
Oct 2015
Contractor Code of Business Ethics and Conduct
FAR
52.203-14
Oct 2015
Display of Hotline Poster(s)
 
FAR
 
52.203-17
 
Apr 2014
Contractor Employee Whistleblower Rights and Requirement To Inform
Employees of Whistleblower Rights
FAR
52.204-4
May 2011
Printed or Copied Double-Sided on Postconsumer Fiber Content Paper
FAR
52.204-7
Jul 2013
System for Award Management
FAR
52.204-10
Oct 2015
Reporting Executive Compensation and First-Tier Subcontract Awards
FAR
52.204-13
Jul 2013
System for Award Management Maintenance
 
FAR
 
52.209-6
 
Oct 2015
Protecting the Government's Interests When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment
FAR
52.209-10
Nov 2015
Prohibition on Contracting with Inverted Domestic Corporations
FAR
52.210-1
Apr 2011
Market Research
FAR
52.215-2
Oct 2010
Audit and Records – Negotiation
FAR
52.215-8
Oct 1997
Order of Precedence - Uniform Contract Format
FAR
52.215-10
Aug 2011
Price Reduction for Defective Cost or Pricing Data
FAR
52.215-11
Aug 2011
Price Reduction for Defective Certified Cost or Pricing Data—Modifications.
FAR
52.215-12
Oct 2010
Subcontractor Certified Cost or Pricing Data
FAR
52.215-13
Oct 2010
Subcontractor Certified Cost or Pricing Data—Modifications
FAR
52.215-15
Oct 2010
Pension Adjustments and Asset Reversions
FAR
52.215-17
Oct 1997
Waiver of Facilities Capital Cost of Money
 
FAR
 
52.215-18
 
Jul 2005
Reversion or Adjustment of Plans for Postretirement Benefits (PRB) other than
Pensions
FAR
52.215-19
Oct 1997
Notification of Ownership Changes
 
FAR
 
52.215-21
 
Oct 2010
Requirements for Certified Cost or Pricing Data and Data Other Than Certified
Cost or Pricing Data -Modifications
FAR
52.215-23
Oct 2009
Limitations on Pass-Through Charges
FAR
52.216-7
Jun 2013
Allowable Cost and Payment
FAR
52.216-8
Jun 2011
Fixed Fee
FAR
52.219-8
Oct 2014
Utilization of Small Business Concerns
FAR
52.219-9
Nov 2016
Small Business Subcontracting Plan
FAR
52.219-28
July 2013
Post-Award Small Business Program Representation
FAR
52.222-1
Feb 1997
Notice to the Government of Labor Disputes
FAR
52.222-2
Jul 1990
Payment for Overtime Premiums
FAR
52.222-3
Jun2003
Convict Labor
FAR
52.222-21
Apr 2015
Prohibition of Segregated Facilities
FAR
52.222-26
Apr 2015
Equal Opportunity
FAR
52.222-35
Oct 2015
Equal Opportunity for Veterans
FAR
52.222-36
Jul 2014
Equal Opportunity for Workers with Disabilities
FAR
52.222-37
Feb 2016
Employment Reports on Veterans
FAR
52.222-40
Dec 2010
Notification of Employee Rights Under the National Labor Relations Act
 
FAR
 
52.222-43
 
May 2014
Fair Labor Standards Act and Service Contract Labor Standards—Price
Adjustment (Multiple Year and Option Contracts)
FAR
52.222-50
Mar 2015
Combating Trafficking in Persons
FAR
52.222-54
Oct 2015
Employment Eligibility Verification
FAR
52.223-6
May 2001
Drug-Free Workplace
FAR
52.223-18
Aug 2011
Encouraging Contractor Policy to Ban Text Messaging While Driving
FAR
52.224-1
April 1984
Privacy Act Notification
FAR
52.224-2
April 1984
Privacy Act
FAR
52.225-13
Jun 2008
Restrictions on Certain Foreign Purchases
FAR
52.227-1
Dec 2007
Authorization and Consent, Alternate 1 (APR 1984)
FAR
52.227-2
Dec 2007
Notice and Assistance Regarding Patent and Copyright Infringement
FAR
52.227-3
Apr 1984
Patent Indemnity
FAR
52.227-11
May 2014
Patent Rights – Ownership by the Contractor
FAR
52.227-14
May 2014
Rights in Data - General
FAR
52.227-16
Jun 1987
Additional Data Requirements
FAR
52.228-7
Mar 1996
Insurance – Liability to Third Persons
FAR
52.229-3
Feb 2013
Federal, State and Local Taxes
FAR
52.230-2
Oct 2015
Cost Accounting Standards
FAR
52.230-6
June 2010
Administration of Cost Accounting Standards
FAR
52.232-1
Apr 1984
Payments
FAR
52.232-2
Apr 1984
Payments under Fixed-Price Research and Development Contracts
FAR
52.232-8
Feb 2002
Discounts for Prompt Payment
FAR
52.232-9
Apr 1984
Limitation on Withholding of Payments
FAR
52.232-11
Apr 1984
Extras
FAR
52.232-17
May 2014
Interest
FAR
52.232-20
Apr 1984
Limitation of Cost
FAR
52.232-23
May 2014
Assignment of Claims
FAR
52.232-25
Jul 2013
Prompt Payment
FAR
52.232-33
Jul 2013
Payment by Electronic Funds Transfer--System for Award Management
FAR
52.233-1
May 2014
Disputes
FAR
52.233-3
Aug 1996
Protest After Award, Alternate I
FAR
52.233-4
Oct 2004
Applicable Law for Breach of Contract Claim
FAR
52.242-1
Apr 1984
Notice of Intent to Disallow Costs
FAR
52.242-3
May 2014
Penalties for Unallowable Costs
FAR
52.242-4
Jan 1997
Certification of Final Indirect Costs
FAR
52.242-13
Jul 1995
Bankruptcy
FAR
52.243-1
Aug 1987
Changes - Fixed-Price Alternate V (Apr 1984).
FAR
52.243-2
Aug 1987
Changes—Cost-Reimbursement Alternate V (Apr 1984).
FAR
52.243.6
Apr 1984
Change Order Accounting
FAR
52.243-7
Apr 1984
Notification of Changes
FAR
52.244-2
Oct 2010
Subcontracts, Alternate 1 (Jun 2007)
FAR
52.244-5
Dec 1996
Competition in Subcontracting
FAR
52.244-6
Apr 2015
Subcontracts for Commercial Items
FAR
52.245-1
Apr 2012
Government Property
FAR
52.245-9
Apr 2012
Use and Charges
FAR
52.246-7
Apr 1996
Inspection of Research and Development – Fixed-Price
FAR
52.246-8
May 2001
Inspection of Research and Development – Cost-Reimbursement
FAR
52.246-23
Feb 1997
Limitation of Liability.
FAR
52.246-25
Feb 1997
Limitation of Liability—Services
FAR
52.248-1
Oct 2010
Value Engineering
FAR
52.249-2
Apr 2012
Termination for the Convenience of the Government (Fixed-Price)
FAR
52.249-6
May 2004
Termination (Cost-Reimbursement)
FAR
52.249-8
Apr 1984
Default (Fixed-Price Supply and Service)
FAR
52.249-9
Apr 1984
Default (Fixed-Price Research and Development)
FAR
52.249-14
Apr 1984
Excusable Delays
FAR
52.253-1
Jan 1991
Computer Generated Forms







All other terms and conditions of this contract remain unchanged.


End of Modification #1